Citation Nr: 1828066	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from May 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled to appear at the Los Angeles RO for a videoconference hearing before a Veterans Law Judge in February 2018.  However, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to a TDIU based upon his service-connected disabilities.  For the reasons set forth below, the Board finds that this matter must be remanded for additional evidentiary development.

The Veteran is service connected for PTSD evaluated as 50 percent; bilateral hearing loss evaluated as 30 percent; tinnitus evaluated as 10 percent; and recurrent ganglion cyst of the left wrist evaluated as 10 percent.  He has a combined rating of 70 percent.  As such, the Veteran meets the schedular criteria for a TDIU pursuant to 38 C.F.R. § 4.16(a).  The Board must therefore consider whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran was last afforded a VA psychological examination in July 2011.  He recently submitted a February 2018 statement in which he requested that he be scheduled for an updated VA psychological examination in order to address his contentions of entitlement to a TDIU.  In support of his request, the Veteran submitted a February 2018 statement from Mr. J.E., a VA mental health nurse practitioner who evaluated the Veteran from November 2017 to February 2018.  Mr. J.E. reported, "[i]t is likely that he will not be able to return to work."  Significantly, Mr. J.E. provided little rationale to support his conclusion other that reporting that the Veteran experiences functional impairment due to hypervigilance, hyperstartle, intrusive memories, and difficulty trusting others.

Moreover, the Veteran did not waive AOJ review of the additional evidence; specifically the February 2018 letter from Mr. J.E.  The law requires that, without a written waiver of initial RO review, the Board must remand the claim for the RO to first consider that evidence.  38 C.F.R. § 20.1304(c).

Thus, upon remand, the Board finds that the Veteran should be scheduled for a VA examination to address the severity of his psychological symptoms, including their impact on the Veteran's ability to maintain gainful employment.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the severity of his PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  Additionally, the examiner should discuss all occupational impact attributable to PTSD.

A complete rationale should be given for all opinions and conclusions expressed.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claim, considering all the evidence of record.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

